DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/3/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 9, and 16, amended on 3/24/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 16, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  
          
Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 9, and 16 recite following limitations "generating a final inter prediction block of the current block by applying a first weighting factor and a second weighting factor to the first inter prediction block and the second inter prediction block, respectively". It is not clear from the claim language whether the final inter prediction block is a weighted value of the first inter prediction block, or a weighted value of the second inter prediction block, or the sum of them. Therefore, the claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claims 1, 3-9, and 11-16 rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US Patent 9,906,786 B2), (“Seregin”), in view of Yang et al. (US Patent 9,571,835 B2), (“Yang”).

Regarding claim 1, Seregin meets the claim limitations, as follows:
A video decoding method (i.e. a method of decoding video) [Seregin: col. 2, line 53], comprising: 
generating a first inter prediction block of a current block ((i.e. When the video frame
is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding
unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques
based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a first motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a first prediction direction ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction);generating a second inter prediction block of the current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a second motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a second prediction direction ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction); and generating a final inter prediction block of the current block (i.e. generate a final prediction for a video unit) [Seregin: col. 4, line 47] by applying a first weighting factor and a second weighting factor (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23] to the first inter prediction block and the second inter prediction block, respectively ((i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, weighted mode may be suppressed or restricted without syntax modifications by changing the
behavior of the weighted mode prediction according to the block size or inter direction. For example, a bi-directional motion vector can be signaled to decoder and, if bi-prediction is restricted for weighted mode to reduce complexity, then normal inter prediction is performed instead of weighted mode even if weighted mode is signaled (e.g., "weighted_mode_flag" is equal to 1). If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed) [Seregin: col. 26, line 13-23]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. As described above, weighted mode may use any type of prediction, including GRP. The GRP techniques described below may address issues relating to inter-layer residual prediction and difference domain motion compensation in SVC. In GRP, weights are used for various components of a generalized residual prediction, as described below. In an inter predicted block, weighted mode can be used for all GRP weights) [Seregin: col. 26, line 48-56]; (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 13-32]), wherein at least one of the first weighting factor and the second weighting factor is derived (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23] from weight information of the current block (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 20-32].
In the same field of endeavor Yang further discloses the claim limitations as follows:
generating a final inter prediction block of the current block by applying a first weighting factor and a second weighting factor to the first inter prediction block and the second inter prediction block, respectively (i.e. In case that reference blocks exist in both forward and backward directions, as mentioned in the foregoing description of the method, after a predicted motion vector value has been found by averaging motion vectors of partitions within the reference block in each of the directions, motion vectors in a corresponding view direction of both of the directions are averaged or a weight is applied by a ratio of a distance on a temporal axis to find a final predicted motion vector value.) [Yang: col. 18, line 30-39].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with Yang to program the coding system to apply weight factors on both prediction blocks, such as an average weighted factor.  
Therefore, the combination of Seregin with Yang will enable the system to perform inter prediction when it could not find a best match in order to improve the coding efficiency [Yang: col. 18, line 23-39]. 


Regarding claim 3, Seregin meets the claim limitations as set forth in claim 1.Seregin further meets the claim limitations as follow.
The method of claim 1 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is an index information for specifying a weighting factor of any one of aApplication No. 16/301,409Docket No. 022128.0060 predefined weighting factor set (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder) [Seregin: col. 22, line 63-67].  

Regarding claim 4, Seregin meets the claim limitations as set forth in claim 1.Seregin further meets the claim limitations as follow.
The method of claim 1 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is obtained from a bitstream (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder) [Seregin: col. 22, line 63-67].

Regarding claim 5, Seregin meets the claim limitations as set forth in claim 4.Seregin further meets the claim limitations as follow.
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is obtained by using a truncated rice binarization method (i.e. In one embodiment, the weighting step Sw is represented with 3-bit quantization (Sw may be 1/8, 2/8, ... , 8/8) and unsigned integer Exp-Golomb coded in Sequence Parameter Set (SPS). Considering that Nw ≥ 1, (Nw -1) is also unsigned integer Exp-Golomb coded in SPS. The weighting index iw, is first binarized with truncated unary code (with Nw as the maximum number) and then CABAC coded) [Seregin: col. 34, line 22-28] (Note: It is known to people with ordinary skills in the arts that the Exp-Golomb code is the truncated rice binarization method).

Regarding claim 6, Seregin meets the claim limitations as set forth in claim 4.Seregin further meets the claim limitations as follow.
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53],  wherein the weight information of the current block is obtained only when a size of the current block is greater than or equal to a preset size (i.e. In one specific non-limiting example, weighted mode can be used only for CU sizes greater than or equal to 8x8) [Seregin: col. 24, line 39-41].

Regarding claim 7, Seregin meets the claim limitations as set forth in claim 4.Seregin further meets the claim limitations as follow.
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53],  wherein the weight information of the current block is entropy decoded at any one level of a video parameter set, a sequence parameter set, a picture parameter set, an adaptation parameter set, a slice header, a coding tree unit (CTU), and a coding unit (CU) (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder. In other embodiments, the list is implicitly or explicitly derived. For example, the weight list can be determined based on the weight's hit ratio obtained from previous coded blocks. Alternatively, or additionally, the list can be different for different prediction modes of the weighted mode. For example, one list can be used for intra predicted blocks, and another list can be used for inter predicted blocks. These lists can be updated separately, e.g., based on statistics from previously-processed blocks. The usage of this mode can be indicated by a syntax element in one or more headers, such as slice, picture, sequence headers or video parameter set) [Seregin: col. 22, line 63 – col. 23, line 11].

Regarding claim 8, Seregin meets the claim limitations, as follows:
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is derived from weight information of neighboring blocks of the current block (i.e. the weights used in weighted mode can be fixed (e.g. wi = 1, or 0.5 when two predictions are combined), derived from the previously-reconstructed neighbors) [Seregin: col. 2, line 44-45]. 

Regarding claim 9, Seregin meets the claim limitations, as follows:
A video encoding method (i.e. a method of encoding video) [Seregin: col. 45, line 12], comprising: Application No. 16/301.,409Docket No. 022128.0060generating a first inter prediction block of a current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques 40 based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a first motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a first prediction direction ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction); generating a second inter prediction block of the current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a second motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a second prediction direction ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction); and generating a final inter prediction block of the current block (i.e. generate a final prediction for a video unit) [Seregin: col. 4, line 47] by applying a first weighting factor and a second weighting factor (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23] to the first inter prediction block and the second inter prediction block, respectively ((i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, weighted mode may be suppressed or restricted without syntax modifications by changing the
behavior of the weighted mode prediction according to the block size or inter direction. For example, a bi-directional motion vector can be signaled to decoder and, if bi-prediction is restricted for weighted mode to reduce complexity, then normal inter prediction is performed instead of weighted mode even if weighted mode is signaled (e.g., "weighted_mode_flag" is equal to 1). If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed) [Seregin: col. 26, line 13-23]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. As described above, weighted mode may use any type of prediction, including GRP. The GRP techniques described below may address issues relating to inter-layer residual prediction and difference domain motion compensation in SVC. In GRP, weights are used for various components of a generalized residual prediction, as described below. In an inter predicted block, weighted mode can be used for all GRP weights) [Seregin: col. 26, line 48-56]; (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 13-32]), wherein at least one of the first weighting factor and the second weighting factor is indicated (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23] by weight information of the current block (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 45, line 30-35].
In the same field of endeavor Yang further discloses the claim limitations as follows:
generating a final inter prediction block of the current block by applying a first weighting factor and a second weighting factor to the first inter prediction block and the second inter prediction block, respectively (i.e. In case that reference blocks exist in both forward and backward directions, as mentioned in the foregoing description of the method, after a predicted motion vector value has been found by averaging motion vectors of partitions within the reference block in each of the directions, motion vectors in a corresponding view direction of both of the directions are averaged or a weight is applied by a ratio of a distance on a temporal axis to find a final predicted motion vector value.) [Yang: col. 18, line 30-39].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with Yang to program the coding system to apply weight factors on both prediction blocks, such as an average weighted factor.  
Therefore, the combination of Seregin with Yang will enable the system to perform inter prediction when it could not find a best match in order to improve the coding efficiency [Yang: col. 18, line 23-39].

Regarding claim 11, Seregin meets the claim limitations as set forth in claim 9.Seregin further meets the claim limitations as follow.
The method of claim 9 (i.e. a method of encoding video) [Seregin: col. 45, line 12], wherein the weight information of the current block is an index information for specifying a weight of any one of a predefined weighting factor set (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder) [Seregin: col. 22, line 63-67].  

Regarding claim 12, Seregin meets the claim limitations as set forth in claim 9.Seregin further meets the claim limitations as follow.
The method of claim 9 (i.e. a method of encoding video) [Seregin: col. 45, line 12],  wherein the weight information of the current block is entropy coded using a truncated Rice binarization method (i.e. In one embodiment, the weighting step Sw is represented with 3-bit quantization (Sw may be 1/8, 2/8, ... , 8/8) and unsigned integer Exp-Golomb coded in Sequence Parameter Set (SPS). Considering that Nw ≥ 1, (Nw -1) is also unsigned integer Exp-Golomb coded in SPS. The weighting index iw, is first binarized with truncated unary code (with Nw as the maximum number) and then CABAC coded) [Seregin: col. 34, line 22-28] (Note: It is known to people with ordinary skills in the arts that the Exp-Golomb code is the truncated rice binarization method).

Regarding claim 13, Seregin meets the claim limitations as set forth in claim 12.Seregin further meets the claim limitations as follow.
The method of claim 12 (i.e. a method of encoding video) [Seregin: col. 45, line 12],   wherein the weight information of the current block is encoded at any one level of a video parameter set, a sequence parameter set, a picture parameter set, an adaptation parameter set, a slice header, a coding tree unit (CTU), and a coding unit (CU) (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder. In other embodiments, the list is implicitly or explicitly derived. For example, the weight list can be determined based on the weight's hit ratio obtained from previous coded blocks. Alternatively, or additionally, the list can be different for different prediction modes of the weighted mode. For example, one list can be used for intra predicted blocks, and another list can be used for inter predicted blocks. These lists can be updated separately, e.g., based on statistics from previously-processed blocks. The usage of this mode can be indicated by a syntax element in one or more headers, such as slice, picture, sequence headers or video parameter set) [Seregin: col. 22, line 63 – col. 23, line 11].

Regarding claim 14, Seregin meets the claim limitations as set forth in claim 12.Seregin further meets the claim limitations as follow.
The method of claim 12 (i.e. a method of encoding video) [Seregin: col. 45, line 12], wherein the weight information of the current block is entropy encoded only when a size of the current block is equal to or larger than a preset size (i.e. In one specific non-limiting example, weighted mode can be used only for CU sizes greater than or equal to 8x8) [Seregin: col. 24, line 39-41].

Regarding claim 15, Seregin meets the claim limitations, as follows:
The method of claim 9 (i.e. a method of encoding video, the method comprising: generating a video bitstream) [Seregin: col. 45, line 12-13], wherein the weight information of the current block is the same as the weight information of neighboring blocks of the current block (i.e. the weights used in weighted mode can be fixed (e.g. wi = 1, or 0.5 when two predictions are combined), derived from the previously-reconstructed neighbors) [Seregin: col. 2, line 44-45] (Note: The weight factor wi = 1 indicates the same weight). 

Regarding claim 16, Seregin meets the claim limitations, as follows:
A non-transitory recording medium storing (i.e. the apparatus includes a memory configured to store) [Seregin: col. 2, line 44-45] a bit stream generated by a video encoding method (i.e. a method of encoding video, the method comprising: generating a video bitstream) [Seregin: col. 45, line 12-13], wherein the method includes: Application No. 16/301.,409Docket No. 022128.0060generating a first inter prediction block of a current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques 40 based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a first motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a first prediction direction ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction);
generating a second inter prediction block of the current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a second motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a second prediction direction ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction); and generating a final inter prediction block of a current block (i.e. generate a final prediction for a video unit) [Seregin: col. 4, line 47] by applying a first weighting factor and a second weighting factor (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23] to the first inter prediction block and the second inter prediction block, respectively ((i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, weighted mode may be suppressed or restricted without syntax modifications by changing the
behavior of the weighted mode prediction according to the block size or inter direction. For example, a bi-directional motion vector can be signaled to decoder and, if bi-prediction is restricted for weighted mode to reduce complexity, then normal inter prediction is performed instead of weighted mode even if weighted mode is signaled (e.g., "weighted_mode_flag" is equal to 1). If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed) [Seregin: col. 26, line 13-23]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. As described above, weighted mode may use any type of prediction, including GRP. The GRP techniques described below may address issues relating to inter-layer residual prediction and difference domain motion compensation in SVC. In GRP, weights are used for various components of a generalized residual prediction, as described below. In an inter predicted block, weighted mode can be used for all GRP weights) [Seregin: col. 26, line 48-56]; (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 13-32]), wherein at least one of the first weighting factor and the second weighting factor (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23] is indicated by weight information of the current block (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 45, line 30-35].
In the same field of endeavor Yang further discloses the claim limitations as follows:
generating a final inter prediction block of the current block by applying a first weighting factor and a second weighting factor to the first inter prediction block and the second inter prediction block, respectively (i.e. In case that reference blocks exist in both forward and backward directions, as mentioned in the foregoing description of the method, after a predicted motion vector value has been found by averaging motion vectors of partitions within the reference block in each of the directions, motion vectors in a corresponding view direction of both of the directions are averaged or a weight is applied by a ratio of a distance on a temporal axis to find a final predicted motion vector value.) [Yang: col. 18, line 30-39].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with Yang to program the coding system to apply weight factors on both prediction blocks, such as an average weighted factor.  
Therefore, the combination of Seregin with Yang will enable the system to perform inter prediction when it could not find a best match in order to improve the coding efficiency [Yang: col. 18, line 23-39].

Claims 2  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US Patent 9,906,786 B2), (“Seregin”)  in view of Yang et al. (US Patent 9,571,835 B2), (“Yang”), in view of Andersson et al. (US Patent Application Publication 2018/0146213 A1), (“Anderson”).
Regarding claim 2, Seregin meets the claim limitations as set forth in claim 1.Seregin further meets the claim limitations as follow.
The method of claim 1 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein at least one of the first weighting factor and the second weighting factor (i.e.  weighting factors) [Seregin: col. 22, line 17] is a negative weighting factor.   
Seregin and Yang do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor.   

wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor (i.e. It should be understood that although this example has used equal weights of two pixels, the same method applies to unequal weights of several pixels and also for the use of some negative weights. In other words, the filtering in the linear domain can be any suitable filter operation) [Anderson: para. 0101].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Yang, with Andersson to program the coding system also accept negative weight factors.  
Therefore, the combination of Seregin, Yang, with Andersson will enable the system to perform the filtering without restriction in order to improve video visual quality [Anderson: para. 002-0004, 0101]. 

Regarding claim 10, Seregin meets the claim limitations as set forth in claim 9.Seregin further meets the claim limitations as follow.
The method of claim 9 (i.e. a method of encoding video) [Seregin: col. 45, line 12], wherein at least one of the first weighting factor and the second weighting factor (i.e.  weighting factors) [Seregin: col. 22, line 17] is a negative weighting factor.   
Seregin and Yang do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 9, wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor.  
However, in the same field of endeavor Andersson further discloses the claim limitations and the deficient claim limitations, as follows:
wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor (i.e. It should be understood that although this example has used equal weights of two pixels, the same method applies to unequal weights of several pixels and also for the use of some negative weights. In other words, the filtering in the linear domain can be any suitable filter operation) [Anderson: para. 0101].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Yang, with Andersson to program the coding system also accept negative weight factors.  
Therefore, the combination of Seregin, Yang, with Andersson will enable the system to perform the filtering without restriction in order to improve video visual quality [Anderson: para. 002-0004, 0101].                                 
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488